—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 8, 1992, convicting defendant, after a plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a prison term of 2 to 4 years, unanimously affirmed.
The court properly determined, after conducting a limited inquiry, that there was no merit to defendant’s challenge of the predicate felony statement, and that a hearing was thus not required (see, People v Adams, 111 AD2d 397). Further, since the court fully considered and denied defendant’s motion to withdraw his plea before defense counsel testified that he had not coerced defendant into pleading guilty, the defendant was not denied effective assistance of counsel (People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892). Concur — Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.